Exhibit 10.4

Valassis Communications, Inc.

Summary of Non-Employee Director Compensation

On June 22, 2007 the Board of Directors (the “Board”) of Valassis
Communications, Inc. (the “Corporation”), on recommendation of the
Compensation/Stock Option Committee, approved the compensation program described
below to compensate non-employee directors for service on the Board and its
committees. The compensation program described below became effective July 1,
2007 and replaced the compensation program previously in effect.

The Corporation’s non-employee directors are entitled to receive the following
fees in connection with their participation on the Board and related Board
committees: (i) an annual cash retainer fee of $42,500; (ii) an annual award of
1,400 shares of restricted stock of the Corporation pursuant to the
Corporation’s 2005 Employee and Director Restricted Stock Award Plan that
becomes fully vested one year from the date of grant; (iii) $2,500 per Board
meeting attended in person and $1,300 per Board meeting attended by telephone;
and (iv) $1,300 per Board committee meeting attended in person and $650 per
Board committee meeting attended by telephone.

The annual cash retainer and annual award of restricted stock are paid quarterly
to the non-employee directors. The Board committee attendance fees are payable
only if the committee meeting is not scheduled in conjunction with (just before
or after) a Board meeting and telephonic meeting fees are paid on a pro-rated
basis if a non-employee director does not participate via telephone for the
entire meeting.

In addition, each year, the Corporation’s non-employee directors are eligible to
receive non-qualified stock options to purchase an aggregate of 10,000 shares of
the Corporation’s common stock pursuant to the Corporation’s 2002 Long-Term
Incentive Plan (or such other plan applicable to the Corporation’s non-employee
directors in effect from time to time). These options are granted in two
semi-annual installments consisting of 5,000 stock options on April 1 and
October 1 of each year, have an exercise price equal to the fair market value
(as defined in the Corporation’s applicable stock option plan) of the
Corporation’s common stock on the date of grant and become fully vested one year
from the date of grant, with the same terms and conditions as the Corporation’s
standard non-qualified stock option agreement for non-employee directors.